Title: To James Madison from George de Passau, 10 October 1810 (Abstract)
From: Passau, George de
To: Madison, James


10 October 1810, Pointe Coupee. Provides an account of his efforts to become a cotton planter near Baton Rouge after 1803. Owing to his political views, he was forced to abandon his plantation and immigrate to the Orleans Territory. Purchased lands in Pointe Coupee Parish in 1808 and made extensive improvements on them after receiving assurances from Armand Duplantier that his claims would not conflict with those made for Lafayette in the same area. Has since learned the deputy surveyor has instructions to survey for Lafayette lands he has developed. Has made no remonstrance to Duplantier, but at current staple prices he cannot afford to relocate his plantation. Appeals to the “exalted character & refined sentiments” of JM and Lafayette to allow him to remain on his land; suggests alterations to the survey for this purpose. Encloses letter and affidavits to support his case.
